943 So.2d 216 (2006)
Antonio SAMALOT and Myra Samalot, Appellants,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellee.
No. 3D05-2563.
District Court of Appeal of Florida, Third District.
October 25, 2006.
Gonzalez Associates and Mariano R. Gonzalez, Miami Lakes, and Aylin Morales, for appellants.
Blanca D. Cruz and Shelley Ray Senecal, Miami, for appellee.
Before WELLS, CORTIÑAS, and LAGOA, JJ.
PER CURIAM.
Affirmed. See Basik Exps. & Imps., Inc. v. Preferred Nat'l Ins. Co., 911 So.2d 291 (Fla. 4th DCA 2005).